Exhibit 32.1 INFORMATIONAL ADDENDUM TO REPORT ON FORM 10-QSB PURSUANT TO SECTION -OXLEY ACT OF 2 THE SECURITIES EXCHANGE ACT OF 1934 Solely for the purpose of Section 906 of the Sarbanes-Oxley Act of 2002, and solely to the extent this certification may be applicable to this Report on Form 10-QSB, the undersigned hereby certify that this report on Form 10-QSB of MDI, Inc. fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained herein this report on Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of MDI, Inc. Dated: November 12, 2007 /s/ J. Collier Sparks J. Collier Sparks President and Chief Executive Officer Dated: November 12, 2007 /s/ Michael Sweet Michael Sweet Senior Vice President - Chief Financial Officer
